Title: To Thomas Jefferson from Maria Hadfield Cosway, 18 June 1823
From: Cosway, Maria Hadfield
To: Jefferson, Thomas


Dear Sir
Milan
18th June 1823
As I have found a favorable oportunity of Conveing a letter, I am happy to profit of it, to thank you for Good & friendly letter which I received at Lodi. I congratulate you in the undertaking you Announceme of  the fine building which occupies your taste & knowledge, & gratifies your heart, the work is worthy of you, you be worthy of such enjoyment Nothing, I think, is more usefull to Mankind than a good Education. I may say have been very fortunate to give a Spring to it in this Country & See those Children I have had the care of turn out good Wives, excellent Mothers, et bonnes femmes d Manage, which was not understood in those Countries, and which is the principle object of Society and the only usefull. I wish I could come & learn from you; was in the furthest part of Europe Nothing would prevent me.  but that immense Sea, Makes it a great distance. I hope however to hear from you as often as you can favor me.—I am glad you approve my choice of Lodi, it is a quite lovely place, & far from the bugel of the world which is become trublesome.—what a change since you was here! I saw Mad. De Cosway when at Paris, she is theSame only a little older, but well, we taulk’d of you.—I know well all the family Del Verenzo  & her two Children in my establishment, one is just going to be married to one of the first Nobleman here.—I take the liberty to send another letter to my Brother, I glad to hear he goes on well, & know he does not find himself forward, this is  a family  fault I recomend him to you in what you Can be of use to him. Since diffidence is his only fault.I beg to be rememberd to Mr: Trumbull.Believe me, my good friend, Your most afft, obligedMaria CoswayMy kindest remembranse to your Daughter